Citation Nr: 0618225	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  98-05 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as bronchitis and asthma.

2.  Entitlement to service connection for thrombophlebitis of 
the left anterior thoracic vein.

3.  Entitlement to an initial rating in excess of 10 percent 
for pseudofolliculitis barbae.  

4.  Entitlement to an initial rating in excess of 0 percent 
for a surgical scar of the left abdomen from a hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to February 
1977 and from September 1977 to February 1997.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, so that additional 
development could be undertaken.  Following attempts by the 
VA's Appeals Management Center (AMC) to complete the 
requested actions, the case was returned to the Board for 
further review.  

The issue of the veteran's entitlement to service connection 
for a respiratory disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the AMC 
in Washington, DC.


FINDINGS OF FACT

1.  There is no showing of current disablement involving 
thrombophlebitis of the left anterior thoracic vein.

2.  The veteran's service-connected pseudofolliculitis barbae 
with alopecia prior to August 30, 2002, was manifested by 
small perifollicular bumps of the face and neck, without 
exudation, constant itching, extensive lesions, marked 
disfigurement or any greater degree of impairment; on and 
after August 30, 2002, tissue loss, gross distortion, 
asymmetry of one or more features or paired sets of features, 
more than one characteristic of disfigurement, deep scarring, 
scarring causing limited motion, or limitation of function is 
not demonstrated.  

3.  The veteran's service-connected left abdominal scar from 
a prior hernia repair is not shown prior to August 30, 2002, 
to be characterized by pain, tenderness, poor nourishment, 
repeated ulceration, or limitation of function; on and after 
August 30, 2002, such scar is not of the requisite size or 
otherwise associated with pain, limitation of motion, or 
impaired function, as to warrant a compensable evaluation. 


CONCLUSIONS OF LAW

1.  Thrombophlebitis of the left anterior thoracic vein was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2005).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent from March 1, 1997, for 
pseudofolliculitis barbae with alopecia have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7814, as in effect 
prior to August 30, 2002; 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1. 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2005).

3.  The criteria for the assignment of an initial rating in 
excess of 0 percent from March 1, 1997, for a left abdominal 
scar from a previous hernia repair have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7805, as in effect prior 
to August 30, 2002; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1. 
4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7805 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded by the Board in 
October 2003.  All of the actions previously sought by the 
Board through its prior development request as to the matters 
herein addressed appear to have been completed in full, as 
directed, and neither the veteran, nor his representative, 
contends otherwise.  See Stegall v. West, 11 Vet.App. 268, 
270-71 (1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), which held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) Veteran's status; 2) existence of disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the VCAA was provided to 
the veteran by the AMC in March 2004, and although such 
notice does not fully meet the elements identified in 
Dingess/Hartman, it is noted that neither the appellant-
veteran, nor his representative, challenges the timing or 
sufficiency of any requisite notice.  In the absence of any 
objection, and in light of the nature of the questions herein 
presented and the facts of this case, it is determined that 
prejudice would not result to the veteran were the Board to 
enter final decisions as to the claims for benefits herein at 
issue.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  
Finally, all available service medical records of the veteran 
have been obtained and made a part of the claims folder, and 
all pertinent examination and treatment records have been 
obtained and made a part of the veteran's claims folder to 
the extent that such records have been adequately identified 
or are otherwise available.  It is also shown that the 
veteran has been afforded one or more VA medical examinations 
during the course of the instant appeal and no further VA 
medical evaluation is shown to be warranted under the facts 
of this case.  See 38 C.F.R. § 3.159(c).  In light of the 
foregoing, it is found that VA has satisfied its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



Merits of the Claim for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet.App. 247, 253 (1999).

Service medical records disclose that, in September 1996, the 
veteran was treated for an episode of superficial 
thrombophlebitis of the left lateral thoracic area in 
conjunction with a bout of mononucleosis.  Such episode is 
shown to have resolved by the time of a medical evaluation in 
mid-October 1996 by a vascular surgeon.  At that time, there 
was noted to be a vague, personal medical history of 
preservice phlebitis of the lower extremities; the assessment 
was that of a resolved illness.  Subsequent blood studies 
ruled out the presence of a coagulation or protein disorder.  
No further recurrence of thrombophlebitis of the left chest 
wall is shown in service, and on a separation medical 
examination in December 1996, no pertinent abnormality was 
shown and a history of recurrent phlebitis was noted to have 
resolved.  

Following the veteran's discharge from service, the record 
fails to denote any recurrence of the veteran's inservice 
thrombophlebitis of his left anterior thoracic vein or 
residuals of the inservice episode thereof.  A VA medical 
examination in May 1997 yielded a diagnostic impression of a 
past medical history of thrombophlebitis, asymptomatic at 
present; no indication of existing disability involving 
thrombophlebitis of the left thoracic vein.  VA medical 
examinations reflect that evaluations were undertaken to 
identify the existence of superficial phlebitis of the left 
chest wall or residuals thereof and neither was found.  

The record does not identify current disablement of the 
veteran involving thrombophlebitis of the left anterior 
thoracic vein.  That being the case, a grant of entitlement 
to service connection for such disorder is clearly not in 
order.  Hickson.  

Merits of the Claims for Increase

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for a surgical scar of the left abdomen, 
claimed as a residual of a left abdominal hernia repair, and 
for pseudofolliculitis barbae (PFB) with alopecia, was 
established by RO action in December 1997.  At that time, a 0 
percent evaluation was assigned for the left abdominal scar 
under DC 7805, effective from March 1, 1997.  An initial 
rating of 0 percent was also assigned for the veteran's PFB 
with alopecia under DC 7814, effective from March 1, 1997.  
By rating action in November 2002, the rating assigned for 
PFB with alopecia was increased from 0 percent to 10 percent 
under revised rating criteria, specifically, DC 7800, 
effective from March 1, 1997.  No other change was 
effectuated with respect to the rating assigned for the left 
abdominal scar from a prior hernia repair.  

Given the fact that the veteran timely filed a notice of 
disagreement in January 1998 as to the initial ratings 
assigned, the holding in Fenderson v. West, 12 Vet.App. 119 
(1999) is applicable.  Under Fenderson, at the time of an 
initial rating, separate or "staged" ratings may be assigned 
for separate periods of time based on the facts found.  
Hence, there are presented two questions for review, that of 
entitlement to an initial rating in excess of 10 percent from 
March 1, 1997, for PFB with alopecia, and also that of 
entitlement to an initial rating in excess of 0 percent for a 
left abdominal scar from March 1, 1997.  

It, too, is noted that the criteria for the evaluation of 
skin disorders were modified as of August 30, 2002.  See 68 
Fed. Reg. 49590-49599 (2002).  Under Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), however, the old rating criteria 
apply only to the period prior to the date of the change in 
law, and the new rating criteria apply only to the period 
after the date of the change in law.

With respect to the criteria in effect prior to August 30, 
2002, tinea barbae under DC 7814 was to be rated as for 
eczema under DC 7806, dependent upon the location, extent, 
and repugnant or otherwise disabling character of 
manifestations.  Under DC 7806, skin disability was rated as 
noncompensable when there was slight, if any, exfoliation, 
exudation, or itching, if on a non- exposed surface or small 
area.  A 10 percent rating was warranted when there was 
exfoliation, exudation or itching that involved an exposed 
surface or an extensive area.  The next higher rating of 30 
percent was assigned where exudation or itching was constant, 
or where there were extensive lesions or marked 
disfigurement.  

Prior to August 30, 2002, disfiguring scars of the head, 
face, or neck, where slight, were 0 percent disabling; where 
the scarring was moderate and disfiguring, a 10 percent 
rating was for assignment.  38 C.F.R. § 4.118, DC 7800.  
Where there was severe scarring, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles, a 30 percent rating was assignable; where the 
scarring was completely disfiguring or with exceptionally 
repugnant deformity of one side of the face or with marked or 
repugnant bilateral disfigurement, a 50 percent rating was 
for assignment.  Id. 

Also, a rating of 10 percent was assignable for superficial 
scars, poorly nourished with repeated ulceration, or when the 
scar was manifested by tenderness and pain on objective 
demonstration.  38 C.F.R. § 4.118, DCs 7803, 7804.  Scars 
were otherwise rated on the basis of limitation of the part 
affected.  38 C.F.R. § 4.118, DC 7805.

Regarding the criteria in effect on and after August 30, 
2002, disfigurement of the head, face, or neck is rated under 
DC 7800.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or; with 
six or more characteristics of disfigurement, an 80 percent 
rating is for assignment.  With visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement, the disability 
will be rated at 50 percent.  With visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement, the disability 
will be rated at 30 percent.  With one characteristic of 
disfigurement, the disability will be rated at 10 percent.  
38 C.F.R. § 4.118, DC 7800.

According to Note (1) of DC 7800, the eight characteristics 
of disfigurement, for purposes of evaluation under § 4.118, 
are:  Scar five or more inches (13 or more cm.) in length; 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

Scars other than of the head, face, or neck, that are 
superficial and that do not cause limited motion are 20 
percent disabling if exceeding 12 square inches (77 square 
centimeters); and 10 percent disabling if exceeding six 
square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 
7801.

Scars other than of the head, face, or neck, that are 
superficial and that do not cause limited motion are 10 
percent disabling if the area(s) is 144 square inches (929 
square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802.  
Superficial, unstable scars are 10 percent disabling.  38 
C.F.R. § 4.118, DC 7803.  Superficial scars that are painful 
on examination are 10 percent disabling.  38 C.F.R. § 4.118, 
DC 7804. 
Finally, other scars are to be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.

Under the revised DC 7806, a noncompensable evaluation will 
be assigned if dermatitis or eczema involves less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected and no more than topical therapy was required 
during the past 12-month period.  A 10 percent evaluation 
will be assigned where at least 5 percent, but less than 20 
percent of the entire body or at least 5 percent, but less 
than 20 percent of exposed areas are affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent evaluation is assigned where 20 to 40 percent of the 
entire body, or 20 to 40 percent of the exposed areas are 
affected; or systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly during the 
past 12-month period.  

Contrary to the veteran's assertions of increased severity, 
there is no indication in the record that, prior to August 
30, 2002, his left abdominal scar was tender and painful on 
objective demonstration, poorly nourished with repeated 
ulceration, or productive of any limitation of function.  
Similarly, the post-August 2002 evidence does not indicate 
that the scar in question is of the requisite size or 
otherwise associated with pain, limitation of motion, or 
impaired function, such that a compensable initial rating 
would be for assignment under the revised rating criteria.  

Regarding the veteran's PFB with alopecia, VA medical 
examination in May 1997 identified small perifollicular bumps 
on the face and nape of the neck.  There is otherwise no 
showing prior to August 30, 2002, of exudation, constant 
itching, extensive lesions, marked disfigurement or any 
greater degree of impairment under DC 7806.  As well, 
severely or completely disfiguring scarring of the head, 
face, or neck, or an exceptionally repugnant deformity of one 
side of the face or marked or repugnant bilateral 
disfigurement is not indicated.  It is likewise not 
demonstrated that any limitation of function was present in 
association with the veteran's PFB prior to August 30, 2002.  

Examination by VA in October 2002 revealed that the veteran's 
beard covered much of the area affected by his PFB.  The 
uncovered skin revealed many small hyperpigmented macules and 
papules, with palpation of both the covered and uncovered 
skin demonstrating no nodularity or tenderness.  Further VA 
medical evaluation in June 2005 showed the veteran to be 
clean shaven, with there being no change in the findings 
reported in October 2002, other than that there was fine, ice 
pick scarring of the facial skin in the previously bearded 
area.  In all, such findings in no way indicate that a rating 
in excess of 10 percent is warranted, given the absence of 
any showing of tissue loss, gross distortion,  asymmetry of 
one or more features or paired sets of features, or more than 
one characteristic of disfigurement.  It is also not 
disclosed that deep scarring or scarring causing limited 
motion is present over an area of 12 square inches or more.  
Likewise, evidence of any related impairment of function, or 
scarring alopecia affecting more than 40 percent of the scalp 
is lacking.  See 38 C.F.R. § 4.118, Diagnostic Code 7830.  
There is otherwise no indication of involvement of 20 to 40 
percent of the entire body or even 20 to 40 percent of the 
exposed surfaces; use of systemic therapy is not shown.  

In view of the foregoing, it is determined that a 
preponderance of the evidence is against the assignment of an 
initial schedular rating in excess of 10 percent for PTB with 
alopecia from March 1, 1997, or an initial schedular 
evaluation in excess of 0 percent for a left abdominal scar 
from a prior hernia repair from March 1, 1997.  Fenderson.  
As such, this portion of the veteran's appeal must also be 
denied.  


ORDER

Service connection for thrombophlebitis of the left anterior 
thoracic vein is denied.

An initial rating in excess of 10 percent from March 1, 1997, 
for PFB with alopecia is denied.

An initial rating in excess of 0 percent for a left abdominal 
scar from a prior hernia repair is denied.  


REMAND

In connection with its October 2003 remand, the Board 
directed that the AMC afford the veteran a VA medical 
examination with respect to his claimed respiratory disorder 
involving bronchitis and asthma and obtain from the VA 
examiner a professional opinion as to whether it was at least 
as likely as not that any currently shown respiratory 
disorder was related to the veteran's military service.  Upon 
return of the case to the Board, it is evident that the 
veteran was furnished a VA medical examination in June 2005, 
findings from which demonstrated the presence of current 
disability diagnosed as mild bronchial asthma, but the 
examiner failed to provide the requested nexus opinion.   
This is a violation of the holding in Stegall v. West, 11 
Vet.App. 268 (1998), requiring remand for corrective action.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159, the veteran must be notified in 
writing of what information and evidence 
are still needed to substantiate his 
claim for entitlement to service 
connection for a respiratory disorder, 
claimed as asthma and bronchitis, as well 
as notice of the holding in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), as applicable to this matter.  The 
veteran must also be notified what 
portion of any necessary evidence VA will 
secure, and what portion he himself must 
submit.  Finally, he must be advised to 
submit all pertinent evidence not already 
on file that he has in his possession, 
and that, if requested, VA will assist 
him in obtaining pertinent treatment 
records from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and 
authorization.  

2.  All records of VA medical treatment 
not already on file which pertain to the 
veteran's claimed respiratory disorder 
must be obtained for inclusion in his 
claims folder.  

3.  Thereafter, the veteran must be 
afforded a VA medical examination for the 
purpose of evaluating the nature and 
etiology of his claimed respiratory 
disorder.  An exact duplicate of the 
notice provided to the veteran of the 
scheduled date, time, and location of 
such examination must be obtained and 
made a part of the claims folder.  The 
claims folder in its entirety must be 
made available to and reviewed by the 
examiner for use in the study of this 
case.  Such examination is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
and all indicated diagnostic testing.  
All pertinent diagnoses must be set 
forth.  

The examining physician must be asked to 
address the following, providing a 
professional opinion and supporting 
rationale where appropriate: 

Is it at least as likely as not 
that the currently diagnosed 
mild bronchial asthma of the 
veteran had its onset during 
his periods of active duty from 
July 1976 to February 1977 and 
from September 1977 to February 
1997 or is otherwise related to 
any inservice event? 

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.  

4.  Lastly, the veteran's claim of 
entitlement to service connection for a 
respiratory disorder, claimed as asthma 
and bronchitis, must be readjudicated on 
the basis of all of the evidence of 
record and all governing legal authority.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
must then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


